Citation Nr: 0905867	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-19 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
patella of the right knee, rated as 10 percent disabling for 
the period prior to May 25, 2007, and as 20 percent disabling 
thereafter.

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee.

3.  Entitlement to a rating in excess of 20 percent for 
chronic sprain and strain of the right ankle.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a left radial fracture.

5.  Entitlement to a compensable rating for a scar of the 
left forearm.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for depression, to 
include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from September 1997 
to September 2000.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  

In December 2008, the Veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the 
Albuquerque RO.  A transcript of the hearing is of record.

In a February 2008 rating decision, the Veteran was awarded 
an increased rating of 20 percent for her chondromalacia of 
the right knee, effective May 25, 2007.  A Veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an 
increased evaluation for chondromalacia of the right knee 
remains before the Board.

The issues of entitlement to an increased rating for a 
chronic right ankle sprain and strain and entitlement to 
service connection for depression and PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by 
chronic pain, limitation of flexion to 50 degrees and 
limitation of extension to 10 degrees without objective 
evidence of subluxation or instability.  

2.  The Veteran's left knee disability is manifested by 
chronic pain, limitation of flexion to 45 degrees and 
limitation of extension to 12 degrees without objective 
evidence of subluxation or instability.  

3.  Residuals of a left wrist fracture are manifested by pain 
and limitation of motion; there is no left wrist ankylosis.

4.  For the period prior to December 18, 2008, the Veteran's 
left forearm scar was asymptomatic with no pain, tenderness, 
or instability.  For the period beginning December 18, 2008, 
the left forearm scar has manifested pain and occasional 
numbness.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent evaluation for 
limitation of right knee flexion and a separate 10 percent 
evaluation on the basis of limitation of right knee extension 
from January 21, 2005, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5260, 5261 (2008).  

2.  The schedular criteria for a 10 percent evaluation for 
limitation of left knee flexion and a 10 percent evaluation 
on the basis of limitation of right knee extension from 
January 21, 2005, have been met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5258, 5260, 5261.  

3.  The scheduler criteria for an evaluation in excess of 10 
percent for residuals of a left radial fracture have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 
5214, 5215 (2008).  

4.  For the period prior to December 18, 2008, the scheduler 
criteria for a compensable rating for a left forearm scar 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Codes 7802-7805.

5.  For the period beginning December 18, 2008, the scheduler 
criteria for a 10 percent rating for a left forearm scar have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic 
Codes 7802-7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in June 2006, subsequent to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate her claims for 
entitlement to increased ratings and service connection, 
including service connection on a secondary basis.  The 
letter also satisfied the second and third elements of the 
duty to notify by informing the Veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that she was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated her status as a Veteran.  She 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the June 2006 letter.  

The Board observes that this case is also affected by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
decision, the Court found that, at a minimum, adequate VCAA 
notice in increased rating cases requires: (1) that VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The Veteran was provided notice that complies 
with Vazquez-Flores in May 2008.

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claims, this timing deficiency 
was remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in 
the October 2008 SSOC. Therefore, any timing deficiency has 
been remedied.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his or 
her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  In this 
regard, the Board notes that while it is remanding the claim 
for entitlement to an increased rating for a right ankle 
disability for the procurement of additional VAMC records, 
the Veteran testified at her December 2008 hearing that she 
had undergone no additional treatment for the disabilities on 
appeal aside from  December 2007 surgery on her right ankle.  
Therefore, delaying a final decision with respect to the 
Veteran's other orthopedic disabilities would serve no useful 
purpose.

Additionally, the Veteran was provided proper VA examinations 
in May 2005 and August 2007 in response to her claims for 
increased ratings. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Increased Rating Claims

I. General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II. Chondromalacia Patella of the Knees

Factual Background

Service connection for chondromalacia of the right and left 
knees was granted in a February 2002 rating decision.  An 
initial 10 percent rating was assigned, effective September 
14, 2000.  The Veteran's claim for an increased rating was 
received in January 2005.  The August 2005 rating decision on 
appeal granted a separate 10 percent evaluation for the right 
knee disability, effective January 21, 2005, and increased 
the rating for the left knee disability to 20 percent, also 
effective January 21, 2005.  As noted above, an increased 
rating of 20 percent for the Veteran's right knee was awarded 
in a February 2008 rating decision, effective May 25, 2007.

Outpatient clinical records from the El Paso VAMC show that 
the Veteran's knees were examined in February 2004.  She 
complained of worsening pain in her left knee with occasional 
swelling and right knee pain.  There was no definite knee 
effusion observed, and no ligament laxity in either knee.  
The VA physician noted that the Veteran's knee X-rays and MRI 
appeared normal and she was referred to the orthopedic 
clinic.  

Upon VA examination in May 2005, the Veteran again reported 
worsening knee pain that occurred daily in both knees.  The 
pain would intensify with prolonged standing or stair 
climbing.  The Veteran stated that her knees occasionally 
locked, but did not give out.  Physical examination of the 
knees showed range of motion with right flexion to 125 
degrees, left flexion to 115 degrees, right extension to -5 
degrees, and left extension to -4 degrees.  After repetition, 
flexion in the right knee was reduced to 100 degrees with 
extension reduced to -2 degrees, and flexion in the left knee 
was reduced to 90 degrees, and extension was reduced to -1 
degree.  The examiner estimated that the Veteran would lose 
50 percent of her range of motion during flare-ups of 
symptoms.  Both knees had no swelling, no laxity, and no 
ankylosis.  The examiner noted a mild varus deformity and 
mild atrophy of the quadriceps.  The examiner also noted that 
the Veteran's knee disabilities had a moderately severe 
functional impact due to pain, lack of endurance, and chronic 
fatigue.  X-rays of the knees from February 2005 were normal.  
The diagnoses were chronic patellar tendinitis of the right 
and left knees with associated limitation of motion.

The Veteran was provided a VA contract examination in August 
2007 to determine the current severity of her knee 
disabilities.  She reported experiencing chronic pain, 
swelling, giving out of the joints, lack of endurance, and 
not being able to stand or walk for extended periods.  During 
flare-ups she required bedrest, but was not incapacitated.  
She stated that her knees caused functional impairment by 
limiting her ability to walk and making it almost impossible 
to climb stairs.  Examination of the knees showed range of 
motion on the right was to 90 degrees of flexion and 12 
degrees of extension.  Range of motion on the left was to 95 
degrees of flexion and 15 degrees of extension.  There was no 
edema, effusion, weakness, tenderness, or subluxation.  Range 
of motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  Stability 
tests were within normal limits.  X-rays of the knees showed 
diffuse osteopenia.  The diagnoses were left and right 
diffuse osteopenia with residuals of decreased range of 
motion.  

During her December 2008 hearing, the Veteran reiterated her 
complaints of constant and daily knee pain.  She also 
testified that her knees often popped and were not stable.  


Legal Criteria

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 or 
DC 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of a leg is 
noncompensable when extension is limited to 5 degrees.  It 
also warrants a 10 percent evaluation when it is limited to 
10 degrees and a 20 percent evaluation when it is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.


Analysis

The Veteran's right knee is currently assigned a 10 percent 
rating for limitation of extension under Diagnostic Code 5261 
for the period prior to May 25, 2007, and a 20 percent rating 
thereafter.  The Veteran's left knee is currently rated as 20 
percent disabling under Diagnostic Code 5260 for limitation 
of flexion.  

The greatest degree of limited motion of the Veteran's knees 
was demonstrated at the May 2005 VA examination when right 
knee flexion was measured to 100 degrees and left knee 
flexion was measured to 90 degrees.  The Board notes that the 
examiner reported the Veteran as having "-5" and "-6" 
degrees of extension of the right and left knees, 
respectively.  It is unclear whether the VA examiner meant 
that extension was limited to 5 degrees and 6 degrees or, in 
the alternative, that extension was possible past the 0 
degree endpoint of normal motion. As the examiner noted that 
the Veteran experienced limitation of motion of both knees 
that resulted in a moderately severe functional impact, the 
Board will resolve reasonable doubt in favor of the Veteran, 
and find that right knee extension was limited to 5 degrees 
and left knee extension was limited to 6 degrees at the May 
2005 VA examination.  

The examiner also estimated that the Veteran would experience 
an additional 50 percent loss of range of motion during 
flare-ups of symptoms.  Therefore, with consideration of all 
pertinent functional factors, the Veteran's limitation of the 
motion of the right knee most nearly approximates flexion 
limited to 50 degrees with extension limited to 10 degrees.  
Left knee range of motion most nearly approximated 45 degrees 
of flexion with extension limited to 12 degrees.  38 C.F.R. 
§§ 4.40, 4.45.

Flexion limited to 50 degrees warrants no more than a 10 
percent rating under Diagnostic Code 5260.  Extension limited 
to 10 degrees would equate to a 10 percent rating under 
Diagnostic Code 5261.  Accordingly, separate 10 percent 
ratings are warranted for the right knee disability on the 
basis of limitation of flexion and extension.  VAOPGCPREC 9-
2004.  

Similarly, flexion limited to 45 degrees warrants no more 
than a 10 percent rating under Diagnostic Code 5260 and 
extension limited to 12 degrees would equate to a 10 percent 
rating under Diagnostic Code 5261.  Accordingly, separate 10 
percent ratings are also warranted for the left knee 
disability on the basis of limitation of flexion and 
extension.  VAOPGCPREC 9-2004.  

The Board therefore finds that the Veteran's knees are each 
properly rated with two separate 10 percent evaluations for 
limitation of flexion and extension rather than a single 20 
percent evaluation.  In addition, with respect to the 
Veteran's right knee disability, the Board finds that the two 
separate 10 percent ratings should have an effective date of 
January 21, 2005, the date the Veteran's claim for an 
increased rating was received.  

The ranges of right and left knee motion discussed above took 
into account the additional limitation due to functional 
factors described by the May 2005 VA examiner.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Therefore, even when all pertinent 
disability factors are taken into account, higher ratings are 
not warranted.
The medical evidence also establishes that the Veteran does 
not experience instability of either knee.  While the Veteran 
testified that her knees were unstable, both the May 2005 and 
August 2007 VA examiners noted that the Veteran's knees had 
no laxity or instability.  Similarly, outpatient treatment 
records from the El Paso VAMC show that the Veteran's knees 
were noted to be stable.  Therefore, the evidence is against 
a finding of instability for either knee warranting an 
increased or separate rating for instability under Diagnostic 
Code 5257 at any time throughout the claims period. 

In addition, as there is no evidence that the Veteran has 
dislocated semilunar cartilage or locking of her knees, and 
an increased rating under Diagnostic Code 5258 is not 
warranted.  Furthermore, there is no evidence that the 
Veteran has experienced frequent periods of effusion at any 
time throughout the claims period as required under 
Diagnostic Code 5258.

The preponderance of the evidence is against a finding that 
the Veteran's knee disabilities meet or approximates the 
criteria for more than two 10 percent evaluations for 
limitation of flexion and extension.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.


III. Residuals of Left Radial Fracture

Service connection for residuals of a left radial fracture 
was granted in a February 2002 rating decision with an 
initial 10 percent evaluation assigned, effective September 
14, 2000.  The Veteran's claim for an increased rating was 
received in January 2005.  

The Veteran was provided a VA orthopedic examination in May 
2005.  Regarding her left wrist, she reported undergoing 
surgery in 2002 to remove hardware from a previous surgery.  
She complained of daily pain in the left wrist that was 
worsened with any strenuous activity and resulted in lack of 
endurance and chronic fatigue.  Physical examination of the 
left wrist showed extension limited to 40 degrees, palmar 
flexion limited to 30 degrees, ulnar deviation limited to 20 
degrees, and radial deviation limited to 5 degrees.  Pain 
began at 45 degrees of extension and ended at 40 degrees, and 
began at 35 degrees of palmar flexion and ended at 30 
degrees.  Repetitive testing showed extension was limited to 
10 degrees and palmar flexion was limited to 5 degrees.  The 
examiner estimated that the Veteran would lose 50 percent of 
her left wrist range of motion during acute flare-ups of 
pain.  There was no ankylosis, no objective signs of 
fatigability, and pain had a moderately severe functional 
impact.  The diagnosis was traumatic tendonitis of the left 
wrist with limitation of motion. 

During her December 2008 hearing, the Veteran testified that 
she wore a brace on her wrist and could not type due to wrist 
pain.  She stated that she experienced a loss of strength in 
her left wrist which led her to drop objects she was holding 
and often had numbness in her left palm.  Her wrist pain made 
it difficult to hold, feed, and otherwise interact with her 
child.

For ankylosis of the wrist, a 20 degree rating is warranted 
for favorable ankylosis of the minor hand, in 20 to 30 
degrees dorsiflexion.  Any other position except favorable 
warrants 30 percent rating for the minor hand.  Unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation warrants a 40 percent rating for the minor 
hand.  38 C.F.R. 4.71a, Diagnostic Code 5214 (2008).

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2008).

After review of the medical evidence of record, the Board 
finds that a rating in excess of 10 percent for the Veteran's 
residuals of a left wrist fracture is not warranted.  In this 
regard the Board notes that while extension (that is, 
dorsiflexion) was limited at the Veteran's May 2005 VA 
examination and the examiner estimated additional loss of 
motion upon flare-ups, the examiner specifically found that 
the Veteran's wrist was not ankylosed.  As the evidence is 
against a finding of ankylosis, the provisions of Diagnostic 
Code 5214 are not for application.  Therefore, the Veteran is 
currently in receipt of the maximum rating contemplated by 
Diagnostic Code 5215 pertaining to limited motion of the 
wrist and an increased rating is not warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008).  


(CONTINUED ON NEXT PAGE)


IV.  Scar of the Left Forearm

Service connection for a scar of the left forearm was granted 
in a February 2002 rating decision with an initial 
noncompensable rating assigned, effective September 14, 2000.  

Upon VA examination in May 2005, the Veteran reported that 
her left forearm scar was a result of her in-service left 
wrist surgery.  She denied experiencing any problems with her 
scar and had no complaints.  Examination of the scar showed 
that it measured 4 centimeters (cm) in length.  There was no 
significant disfigurement, no keloid formation, and no 
inflammation.  The scar was not tender or painful to 
palpation.  The examiner concluded that the scar was stable, 
superficial, totally asymptomatic, and resulted in no 
limitation of motion.  

The Veteran's left forearm scar was also examined at the 
August 2007 VA contract examination.  The scar measured 11.5 
cm by 1 cm.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, discoloration, or 
abnormal texture.  

The Veteran testified at her December 2008 hearing that her 
scar was painful, swollen, and numb at times.

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(2) provides that a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118.
Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

The Board notes that the criteria for rating scars were 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  However, 
because the Veteran's claim was pending before October, 28, 
2008, her claim will only be evaluated under the rating 
criteria made effective from August 30, 2002.  See id.  

The Board finds that a 10 percent rating for the Veteran's 
scar is warranted under Diagnostic Code 7804, effective 
December 18, 2008.  The Veteran testified at her hearing that 
her left forearm scar was painful and occasionally manifested 
numbness.  Prior to December 18, 2008, there is no evidence 
that the Veteran's scar was painful or tender, therefore, a 
compensable evaluation is not warranted during this period.  
A rating in excess of 10 percent is not warranted for the 
period beginning December 18, 2008, as there is no evidence 
the Veteran's scar is deep or causes limitation of motion.  

The Board has considered whether there is any other basis for 
granting an increased rating other than that discussed above, 
but has found none.  In particular, the Board has considered 
the benefit-of-the-doubt doctrine, but has determined that it 
is not applicable to this claim because the preponderance of 
the evidence is against the claim.  


V. Other Considerations

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's orthopedic 
disabilities are manifested by symptoms such as pain and 
limitation of motion.  In addition, her left forearm scar has 
recently begun to manifest pain and occasional numbness.  
These manifestations are contemplated in the rating criteria.  
The rating criteria are therefore adequate to evaluate the 
Veteran's disabilities.  Therefore, referral for 
consideration of extraschedular rating is, therefore, not 
warranted.

(CONTINUED ON NEXT PAGE)




ORDER


Chondromalacia patella of the right knee warrants separate 10 
percent ratings for limitation of flexion and extension, 
effective January 21, 2005, and to that extent, the claim is 
granted.

Chondromalacia patella of the left knee warrants separate 10 
percent ratings for limitation of flexion and extension, 
effective January 21, 2005, and to that extent, the claim is 
granted.

Entitlement to a rating in excess of 10 percent for residuals 
of a left radial fracture is denied.

Scar of the left forearm warrants a noncompensable rating for 
the period beginning December 18, 2008, and a 10 percent 
rating thereafter, and to that extent, the claim is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The evidence of record establishes that the Veteran has been 
diagnosed and treated for depression at the VAMC since 
February 2004.  She has testified that her depression is due 
to her various service-connected orthopedic disabilities, and 
upon psychiatric examination at the VAMC in May and June 
2005, her chronic pain was noted to be a psychiatric 
stressor.  As the record contains competent evidence of a 
current disability that may be associated with service-
connected disabilities, a VA examination is required to 
determine the etiology of the Veteran's claimed depression.  

While the Veteran has reported the onset of some of her 
current symptoms associated with claimed PTSD during service, 
the Board notes that during psychiatric examinations at the 
El Paso VA Medical Center (VAMC) in May and June 2005, the 
Veteran reported some of her claimed PTSD stressors and was 
not diagnosed with PTSD.  In addition, the Veteran underwent 
no psychiatric treatment during service, was found to be 
psychiatrically normal during her September 2000 separation 
examination, and denied a history of mood disturbances during 
a February 2001 examination at the VAMC.  In multiple 
statements to VA she reported that she was physically 
assaulted during service, subsequently developed night 
terrors, and requested an early separation because of her 
assault.  The Veteran's service personnel records indicate 
that she was diagnosed with somnambulism in December 1999 and 
requested an administrative separation because of her 
condition.  She did not report any sleep problems associated 
with an assault, and even reported during an examination that 
she had been noted to sleepwalk in her childhood.  
Furthermore, during psychiatric examinations at the VAMC in 
May and June 2005, the Veteran specifically denied a history 
of military sexual trauma.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
appellant's service records may corroborate the appellant's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases, and statements from family 
members, roommates, fellow service members, or clergy . 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

The Board finds that a medical opinion, based on examination 
and full consideration of the appellant's documented history 
and assertions, that explicitly addresses the question of 
whether the record tends to establish that the appellant's 
alleged personal assault actually occurred, and, if so, 
whether these stressors resulted in PTSD, is needed to 
resolve the claim on appeal. See 38 C.F.R. § 3.304(f)(3).

The Board further notes that, here, the claim involving PTSD 
derives from a reported personal assault claimed to have 
occurred during service.  As noted above, 38 C.F.R. § 
3.304(f)(3) provides that evidence other than service records 
may corroborate the occurrence of a stressor and that VA may 
not deny PTSD claims based on personal assault without first 
advising claimants that evidence from sources other than the 
Veteran's service records may help prove the stressor 
occurred.  The RO has not furnished notice to the Veteran 
that adequately sets forth the criteria for establishing 
service connection for PTSD as due to personal assault, and 
the alternative means for establishing the occurrence of the 
claimed in-service stressor(s). See 38 C.F.R. § 3.304(f)(4).

The Veteran also testified at her December 2008 hearing that 
she had undergone surgery for her right ankle disability 
within the past year at the El Paso VAMC in December 2007.  
As these records are not currently of record, upon remand 
they should be procured.  38 U.S.C.A. § 5103A(b),(c) (West 
2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
light of the testimony, the Veteran should be afforded a VA 
examination to determine the current severity of the right 
ankle disability.   

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should send to the appellant 
and her representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent to claims of service 
connection for depression and PTSD and 
the claim for an increased rating for 
chronic right ankle sprain that is not 
currently of record.  All records 
indentified should be obtained and 
associated with the claims folder.

The RO's letter should provide notice as 
to the information and evidence needed to 
establish service connection for PTSD due 
to a personal assault, providing the 
specific notice of the provisions of 38 
C.F.R. § 3.304(f)(3) (2006).  The RO 
should clearly advise the appellant that 
evidence from sources other than the 
appellant's service records or evidence 
of behavior changes may constitute 
credible supporting evidence of the 
stressor and allow her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence, 
under 38 C.F.R. § 3.304(f)(3).

2.  The RO or the AMC should obtain all 
records of treatment for the Veteran's 
right ankle disability from the El 
PasoVAMC, including records of the 
surgery performed in December 2007.  All 
records obtained must be associated with 
the claims folder.

3.  Thereafter, the RO should arrange for 
the Veteran to undergo VA orthopedic 
examination her right ankle disability.  
The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays, as well as 
range of motion studies, reported in 
degrees and with normal ranges provided 
for comparison purposes should be 
accomplished, and all clinical findings 
should be reported in detail.

The examiner should indicate whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected right ankle disability.  
If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, after 
considering the Veteran's documented 
medical history and assertions, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The examiner should also provide an 
assessment as to whether the veteran's 
overall limited ankle motion is best 
characterized as moderate or marked, as 
well as comment as to whether there is 
any ankylosis of the right ankle, 
malunion of the os calcis or astagalus, 
or astragalectomy.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  The RO then should schedule the 
Veteran for a VA psychiatric examination.  
The claims folders or copies of relevant 
evidence from the claims folders, and a 
copy of this remand must be made 
available to and be reviewed by the 
examiner.  

After reviewing the claims folder and 
examining the Veteran, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
current depression is related to the 
Veteran's active service or is caused or 
aggravated by the Veteran's service-
connected disabilities.  The Board notes 
that the Veteran is currently service-
connected for bilateral knees 
disabilities, a right ankle disability, a 
left wrist disability, and a left forearm 
scar.  

With regard to the claim for PTSD, in 
reviewing the Veteran's claims file, the 
examiner should identify and examine all 
records indicating any change in behavior 
or performance subsequent to the claimed 
assault alleged by the Veteran to have 
occurred during active service and offer 
an opinion as to the clinical 
significance, if any, of such evidenced 
changes.  The examiner should then 
express an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that any 
in-service stressful experience(s) 
described by the Veteran occurred.

If the examiner determines that any 
claimed in-service stressful event 
occurred, he or she should make a 
determination as to whether the Veteran 
has PTSD as a result of the stressor 
event.  The examiner is instructed that 
only the specifically corroborated in-
service stressful event may be considered 
for the purpose of determining whether 
exposure to such an in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner 
should also comment upon the link between 
the current symptomatology and the 
Veteran's verified stressor.

The examiner is advised that the 
Veteran's reports must be considered.  
The rationale for any opinions should 
also be provided.  

5.  If any benefits sought on appeal are 
not granted, a supplemental statement of 
the case should be issued before the case 
is returned to the Board, if otherwise in 
order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


